

EXHIBIT 10.2
EXECUTION VERSION
REDACTED COPY
LIFECOMM MOBILE PERS TECHNOLOGY


VALUE ADDED RESELLER AGREEMENT


This Value Added Reseller Agreement ("Agreement"), is made and entered into as
of the 12th day of May, 2010 (the "Effective Date") by and between American
Medical Alert Corporation ("AMAC"), a New York corporation, having a principal
place of business at 3265 Lawson Boulevard, Oceanside, New York 11572, and
LIFECOMM LLC, ("LIFECOMM”), a Delaware limited liability company, having a
principal place of business at 2002 Summit Boulevard, Suite 1800, Atlanta, GA
30319.


BACKGROUND


A.           WHEREAS, LIFECOMM is in the business of developing certain mobile
PERS solutions and related services for targeted consumer market segments, and
intends to market those solutions and offer the related services commercially;
and


B.           WHEREAS, AMAC is engaged in the business of providing the
development, marketing, sale and distribution of healthcare solutions and
monitoring systems that include, but are not limited to, Personal Emergency
Response Systems, remote home monitoring products and services, and other
systems and services related to the healthcare community in general; and


C.           WHEREAS, AMAC wishes to market, resell and distribute LIFECOMM’s
wireless device and associated LIFECOMM operated server and third party wireless
cellular connectivity service in connection with AMAC’s portfolio of PERS
offerings, pursuant to the terms and provisions of this agreement,


NOW, THEREFORE, in consideration of the mutual terms and conditions hereinafter
set forth, AMAC and LIFECOMM (collectively, the “Parties” and each, a
“Party”) agree as follows:


1.           DEFINITIONS
 
1.1           “Affiliate” means any entity that controls, is controlled by, or
is under common control with the relevant entity, where “control” means
ownership of more than fifty percent (50%) of the voting power of the
outstanding voting securities of an entity.
 
1.2           “AMAC Bundle” means a bundle of components sold by LIFECOMM to
AMAC including a Device, the LIFECOMM Connectivity Service and the LIFECOMM Web
Applications Services (and excluding the EACC, which will be provided by AMAC),
including any ***.
 
1.3           “Approved Use” means to provide a Mobile PERS Solution.
 
1.4           "Change of Control" means, with respect to a Party, the occurrence
of any of the following events: (a) any consolidation or merger of a Party with
or into any other entity in which the holders of such Party's outstanding shares
immediately before such consolidation or merger do not immediately after such
consolidation or merger, retain stock representing a majority of the voting
power of the surviving entity or stock representing a majority of the voting
power of an entity that wholly owns, directly or indirectly, the surviving
entity; (b) the sale, transfer, or assignment of securities to an acquiring
party or group, following which the holders of such Party's outstanding shares
immediately before such sale do not, immediately after such sale, retain
securities representing a majority of the voting power of such Party; or (c) the
sale of all or substantially all of such Party’s assets.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

 
1

--------------------------------------------------------------------------------

 

1.5           “Client” means any end user or subscriber to whom AMAC sells,
leases or distributes the Product, whether directly or through third party
distribution channels, as further provided in Section 2.1.
 
1.6           “*** LIFECOMM” means any entity *** and whose *** is specifically
*** in the Territory. For the avoidance of doubt, *** LIFECOMM *** the Company’s
mobile cellular personal emergency response products or services. Solely for
purposes of this definition of “*** LIFECOMM”, ***.
 
1.7           “Designated Channel” means any of the third-party distribution
channels or entities listed in Attachment A, as may be amended from time to time
upon the mutual written agreement of the Parties.
 
1.8           “Device” means a LIFECOMM mobile, wireless, cellular
communications enabled wearable device developed under the auspices of, and
funded by, LIFECOMM that exhibits a PERS feature set and is fully compatible and
fully tested with the other Mobile PERS Solution components offered by
LIFECOMM.  ***
 
1.9           ***
 
1.10         “Emergency Assistance Call Center” or “EACC” means any telephony
center that serves as the venue of contact and monitoring for, and dispatching
assistance to, end users of a Mobile PERS Solution. EACC can also refer to a
voice operations center that provides a full range of inbound and/or outbound
call-handling services, including customer support, operator/concierge services,
nurse triage, assistance, multilingual customer support, member services, card
services, inbound and outbound telemarketing, interactive voice response and
web-based services.
 
1.11         “Intellectual Property Rights” means all present and future
worldwide copyrights, trademarks, trade secrets, patents, patent applications,
mask work rights, moral rights, contract rights, and other proprietary rights
recognized by the laws of any country.
 
1.12         “LIFECOMM Marks” means the trademarks and trade names of LIFECOMM
listed in Attachment B (as such list may be updated from time to time by
LIFECOMM upon notice to AMAC).
 
1.13         “LIFECOMM Mobile PERS API” means the application-programming
interface to the LIFECOMM components furnished to AMAC by LIFECOMM.
 
1.14         “LIFECOMM Mobile PERS Solution” means the complete, end-to-end
LIFECOMM branded Mobile PERS Solution sold, leased or distributed by LIFECOMM to
end users directly or indirectly through Distributors.  It is a proprietary
solution comprised of a LIFECOMM Device, the LIFECOMM Connectivity Service,
LIFECOMM Web Applications Services and an EACC of LIFECOMM’s choosing.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

 
2

--------------------------------------------------------------------------------

 

1.15         “LIFECOMM Enterprise Portal” means a web-based interface designed
for enterprise use that may be used to submit orders for Devices and the
LIFECOMM Connectivity Service, and to activate, deactivate, test, and obtain
usage reports regarding the LIFECOMM Connectivity Service.
 
1.16         “LIFECOMM User Portal” means a web-based interface designed for end
user use that may be used to perform a variety of functions such as tracking the
location of the device (using included mapping software), entering and modifying
personal health data, and setting up alerts.
 
1.17         “LIFECOMM EACC Portal” means a web-based interface designed for use
by an EACC that permits EACC personnel to interact with the other elements of
the Mobile PERS Solution in order to provide EACC service to end users.
 
1.18         “Mobile PERS Solution” means a specific mobile PERS solution
implementation that includes a specific wearable wireless mobile device, a
specific EACC, a specific web applications services configuration, and a
specific connectivity service configuration that enables communication between
such device, and the web applications service and the EACC.
 
1.19         “LIFECOMM Connectivity Service" means the entire infrastructure
necessary to connect a Mobile PERS Device to an EACC, including but not limited
to the Wireless Carrier cellular network that enables two-way voice and data
(including SMS) communication either directly or indirectly between the Devices
and an EACC over a nationwide wireless network, on which LIFECOMM has the
contractual right to provision Devices and use the bearer services. It also
includes all other communications related elements such as routers, servers,
frame relays, wireline or fiber optical infrastructure, as well as the device
provisioning platform to enable Mobile PERS devices on the Wireless Carrier
network, ***, all billing information elements, and any operations monitoring
and reporting functions.
 
1.20         “LIFECOMM Web Applications Services" means the web application
services operated by LIFECOMM, which includes the LIFECOMM Enterprise Portal,
the LIFECOMM User Portal and the LIFECOMM EACC Portal.
 
1.21         “PERS” means a personal emergency response system, which consists
of the complete system of elements necessary to permit an end user to (a) summon
emergency medical and/or personal assistance; (b) summon non-emergency
assistance; (c) obtain emergency assistance from dedicated personnel; and (d)
request additional service and/or information from a live operator or through
interactive voice response technology.
 
1.22         “Product” means that specific Mobile PERS Solution configuration
comprised of AMAC’s EACC and other AMAC proprietary elements combined with the
AMAC Bundle, as bundled together and sold, leased or distributed by AMAC both
directly and indirectly through distributors and other third party distribution
channels.
 
1.23         “Product Launch Date” means the date that is earlier to occur of:
(a) the actual date of the first commercial shipment of the Product to a Client
by AMAC or (b) the date that is ninety (90) days after LIFECOMM notifies AMAC
that the AMAC Bundle is available for commercial operation pursuant to the terms
and conditions set forth in this Agreement; provided, that AMAC is not then
contesting in good faith that any component, or all components, of the AMAC
Bundle are sufficiently functional and stable for commercial operation.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
3

--------------------------------------------------------------------------------

 

1.24         “Territory” ***
 
1.25         “User Documentation” means any and all documentation prepared by
LIFECOMM, including user instructions, any terms and conditions, or other
packaging pertaining to a Device and Web Application Services, and furnished to
AMAC for distribution along with the Product, in either electronic or hardcopy
form.  Device User Documentation will be hardcopy and LIFECOMM Web Application
Services will be electronic.
 
1.26         ***
 
2.           APPOINTMENT AND LICENSE
 
2.1           Appointment.  Subject to the terms and conditions of this
Agreement, LIFECOMM hereby (i) appoints AMAC (and AMAC accepts such appointment)
as a non-exclusive (subject to Section 8) authorized VAR of the AMAC Bundle as
incorporated into the Product throughout, and solely in the Territory for the
Approved Use; (ii) grants to AMAC the non-exclusive (subject to Section 8) right
to market, sell, lease and distribute, and to take all other actions reasonably
necessary in order to market, sell, lease and distribute the Product, both
directly and indirectly through third party distribution channels (which shall
include for purposes of this Agreement the appointment and use of distributors
and other agents), throughout, and solely in the Territory for the Approved Use;
and (iii) and agrees to supply to AMAC the components of the AMAC Bundle, and
any upgrades and/or enhancements done to the components of the AMAC Bundle
through the normal course of product evolution.  Nothing in this Agreement shall
be construed to limit AMAC’s right to sell the Product together with other
products and services.  LIFECOMM reserves the right to sell the components of
the AMAC Bundle, or components which are specifically designed for a third
party, at their request in connection with a commercial relationship with such
party, to other VARs as well as market, sell, lease and distribute the LIFECOMM
Mobile PERS Solution to end users both inside the Territory and elsewhere,
either directly or through other third party distribution channels.  ***
 
2.2           Marketing.  AMAC will use its commercially reasonable efforts to
market and promote the Product in the Territory.  AMAC will establish the fees
it charges to Clients and third party distribution channels for the Product.
 
2.3           Staffing.  AMAC will maintain a staff of sales and technical
support personnel sufficient to meet the needs of its Clients and potential
Clients.  Subject to LIFECOMM’s provision of training pursuant to the following
sentence, AMAC will ensure that such personnel receive proper training with
regard to the Product, in accordance with LIFECOMM’s then-current reseller
training requirements.  LIFECOMM will make available such reseller training as
it reasonably determines is suitable, which may include “train-the-trainer” and
web-based sales and technical training.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
4

--------------------------------------------------------------------------------

 

2.4           Branding.  AMAC shall use its own branding and trademarks in
connection with the Product.  At LIFECOMM’s request and direction, AMAC will
prominently include a statement on the Product, its packaging, and in all
advertising of the Product to the effect that the Product is “powered by
LIFECOMM,” which specific statement and placement of such statement on the
Product and associated packaging and advertising will be mutually agreed upon by
the parties.  AMAC will cease including such statement in connection with the
Product upon LIFECOMM’s request.  Subject to the terms and conditions of this
Agreement, LIFECOMM hereby grants AMAC a non-exclusive, non-transferable (except
as permitted in Subsection 14.7 (No Assignment)), revocable, royalty-free
license (without the right to grant sublicenses, except as granted in Subsection
3.2) to use and reproduce the LIFECOMM Marks solely in connection with AMAC’s
performance of its branding obligations set forth in this subsection.  AMAC
agrees to state in appropriate places on all materials using the LIFECOMM Marks
that the LIFECOMM Marks are trademarks of LIFECOMM and to include the symbol ™
or ® as appropriate.  LIFECOMM grants no rights in the LIFECOMM Marks other than
those expressly granted in this subsection.  AMAC acknowledges LIFECOMM’s
exclusive ownership of the LIFECOMM Marks.  AMAC agrees not to take any action
inconsistent with such ownership and to cooperate, at LIFECOMM’s request and
expense, in any action (including the conduct of legal proceedings), which
LIFECOMM reasonably deems necessary or desirable to establish or preserve
LIFECOMM’s exclusive rights in and to the LIFECOMM Marks.  AMAC will not adopt,
use, or attempt to register any trademarks or trade names that are confusingly
similar to the LIFECOMM Marks or in such a way as to create combination marks
with the LIFECOMM Marks.  AMAC will provide LIFECOMM with samples of all
products and materials that contain the LIFECOMM Marks prior to their public
use, distribution, or display for LIFECOMM’s quality assurance purposes and will
obtain LIFECOMM’s written approval before such use, distribution, or display,
which approval shall not be unreasonably withheld or delayed.  At LIFECOMM’s
request, AMAC will modify or discontinue any use of the LIFECOMM Marks if
LIFECOMM reasonably determines that such use does not comply with LIFECOMM’s
then-current trademark usage policies and guidelines.
 
2.5           Compliance with Laws.  Each Party will at all times comply with
all applicable laws and regulations, including, without limitation, regulatory
clearances for any approved product labeling, and refrain from any unethical
conduct or any other conduct that tends to damage the reputation of the other
Party or its products or services in performing its services under this
Agreement.  AMAC further agrees that all marketing and sales materials that
relate to or mention LIFECOMM's products or services, or this Agreement, will be
submitted to LIFECOMM for its written approval prior to the use thereof, which
approval shall not be unreasonably withheld or delayed.  For avoidance of doubt,
marketing and sales materials released by AMAC that do not refer to LIFECOMM's
products or services are not subject to the foregoing approval requirement.
 
2.6           Insurance.  (a)  AMAC will maintain commercial property, casualty
and liability insurance in an amount no less than ***.  All liability insurance
will designate LIFECOMM as an additional insured, as its interests may appear,
for any and all liability arising at any time in connection with AMAC’s
performance under this Agreement.  AMAC will provide LIFECOMM with certificates
or adequate proof of the foregoing insurance within thirty (30) days after the
Effective Date and such insurance policies or endorsements will entitle LIFECOMM
to receive notice at least thirty (30) days prior to any cancellation (including
for nonrenewal) or change.
 
(b)           LIFECOMM will maintain commercial property, casualty and liability
insurance in an amount no less than ***.  All liability insurance will designate
AMAC as an additional insured, as its interests may appear, for any and all
liability arising at any time in connection with LIFECOMM’s performance under
this Agreement.  All such insurance must be primary and require the issuer to
respond and pay prior to any other available coverage.  LIFECOMM will provide
AMAC with certificates or adequate proof of the foregoing insurance within
thirty (30) days after the Effective Date and such insurance policies or
endorsements will entitle AMAC to receive notice at least thirty (30) days prior
to any cancellation (including for nonrenewal) or change.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
5

--------------------------------------------------------------------------------

 

2.7           Material AMAC Developments.  During the term of this Agreement, if
AMAC considers undertaking any affirmative act that is reasonably likely to have
a material adverse impact on AMAC’s ability to act as a VAR under this
Agreement, and such act is reasonably likely to occur or materialize, then AMAC
will provide written notice to LIFECOMM advising LIFECOMM of the potential
matter under consideration as early as reasonably practicable, in order to
permit LIFECOMM to plan appropriately to avoid any adverse impact on its
business, and will provide regular updates to LIFECOMM on the subject.  Any
information provided by AMAC to LIFECOMM pursuant to this Section 2.7 shall be
deemed to be confidential information under the Confidentiality Agreement (as
defined below), and shall be protected by the terms and provisions of such
agreement; provided that, if AMAC reasonably deems necessary, LIFECOMM shall
execute a separate confidentiality agreement reasonably acceptable to AMAC and
LIFECOMM.
 
2.8           EACC Preferred Provider.  LIFECOMM hereby acknowledges and agrees
that (i) AMAC shall be the sole and exclusive EACC service provider with respect
to the Product marketed, sold, leased or distributed by AMAC to Clients, either
directly or through third party distribution channels; and (ii) ***; and (iii)
***.

 
3.           TECHNICAL INTEGRATION EFFORTS
 
3.1           Technical Interface; Integration.  LIFECOMM will (a) develop and
provide AMAC with access to the LIFECOMM Mobile PERS API and the LIFECOMM
Enterprise Portal; and (b) provide AMAC with integration services to be mutually
determined and agreed upon, and set forth in a Statement of Work of the format
described in Attachment C.
 
3.2           Licenses.  Subject to the terms of this Agreement, including
Section 13 (Term and Termination), LIFECOMM grants to AMAC a perpetual,
nonexclusive, non-transferable, in the Territory license (without the right to
sublicense, except as otherwise provided in this Subsection 3.2), to (i) use and
access the LIFECOMM EACC Portal and the LIFECOMM User Portal for the purpose of
operating its EACC and providing the Product and related services to Clients,
(ii) use and access the LIFECOMM Mobile PERS API and the LIFECOMM Enterprise
Portal for the sole purpose of (a) integrating its EACC with the LIFECOMM
supplied solution components; (b) submitting and managing Product related
orders; and (c) activating, deactivating, testing, and obtaining usage reports
with respect to the LIFECOMM Connectivity Service; and (iii) reproducing and
distributing the User Documentation to Clients.  Notwithstanding the foregoing
and anything to the contrary in this Agreement, and pursuant to the
abovementioned license, LIFECOMM hereby grants to AMAC the right to sublicense
to (A) distributors and other third party distribution channels, the right to
(1) use and access the LIFECOMM Enterprise Portal as determined by AMAC in
furtherance of the arrangement between AMAC and such distributors or third party
distribution channel with respect to the Product, (2) reproduce and distribute
User Documentation (including any LIFECOMM Marks) to Clients, and (3) reproduce
and distribute the LIFECOMM Marks to Clients in connection with any of AMAC’s
branding obligations under Subsection 2.4; and (B) Clients the right to use and
access the LIFECOMM User Portal, each to the extent necessary and appropriate as
determined by AMAC.
 
3.3           Ownership.  (a)  The LIFECOMM Mobile PERS Solution, LIFECOMM
Mobile PERS API, LIFECOMM Enterprise Portal, LIFECOMM User Portal, LIFECOMM EACC
Portal, LIFECOMM Connectivity Service, and all worldwide Intellectual Property
Rights therein, are the exclusive property of LIFECOMM and its suppliers.  All
rights in and to the LIFECOMM Mobile PERS Solution, LIFECOMM Mobile PERS API,
LIFECOMM Enterprise Portal, LIFECOMM User Portal, LIFECOMM EACC Portal, and
LIFECOMM Connectivity Service not expressly granted to AMAC in this Agreement
are reserved by LIFECOMM and its suppliers.  There are no implied licenses under
this Agreement.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
6

--------------------------------------------------------------------------------

 

(b)           Except for the LIFECOMM Mobile PERS API, LIFECOMM Web Application
Services (which includes the LIFECOMM Enterprise, User, and EACC Portals),
LIFECOMM Connectivity Service, all PERS products, solutions and services
(including AMAC’s EACC), and all worldwide Intellectual Property Rights therein,
heretofore or hereafter developed, marketed, sold or distributed by AMAC, shall
remain the sole and exclusive property of AMAC.  Neither LIFECOMM nor any of its
Affiliates (other than AMAC, if AMAC becomes an Affiliate) shall acquire any
rights, express or implied, in any such PERS products, solutions and services
except as expressly set out in this Agreement.  Nothing in this Agreement shall
restrict in any manner AMAC’s ability to operate its business, except as
expressly set out in this Agreement.
 
4.           PURCHASE OF DEVICES
 
4.1           Forecasts.  At the beginning of each month, AMAC will provide to
LIFECOMM a written non-binding good-faith estimate of its *** forecast for
Devices and LIFECOMM Connectivity Service that AMAC ***.  The parties agree and
acknowledge that such forecasts are provided for reference purposes only and by
themselves do not represent a binding commitment to purchase or sell any Device
or LIFECOMM Connectivity Service.
 
4.2           Orders.  AMAC may order Devices for resale as permitted under this
Agreement by submitting written or electronic purchase orders to LIFECOMM via
the LIFECOMM Enterprise Portal in accordance with LIFECOMM’s then-current order
processing procedures.  *** The terms of this Agreement will govern all such
orders submitted by AMAC to LIFECOMM, and no additional or inconsistent term or
condition printed in any such order will have any legal effect.  All such orders
must refer to this Agreement and specify the quantities of Devices ordered, the
desired shipment date and destination, and any reasonable shipping and handling
instructions.
 
4.3           Order Acceptance.  All orders will be subject to acceptance by
LIFECOMM in its sole discretion, provided that LIFECOMM uses its good-faith
efforts to accept orders for Devices submitted by AMAC that specify delivery
dates within the applicable lead times and are consistent with AMAC’s
twelve-month rolling forecast, subject to LIFECOMM’s existing inventory of
Devices.  If LIFECOMM anticipates that its inventory of the Devices will be
insufficient to meet orders that LIFECOMM has accepted, then LIFECOMM shall
promptly provide notice of such anticipated shortage to AMAC.  ***
 
4.4           Shipment, Delivery, and Acceptance.  LIFECOMM will use
commercially reasonable efforts to meet desired shipment dates specified in an
accepted purchase order that are consistent with applicable manufacturing lead
times, and under no circumstances shall LIFECOMM be liable for any delays in
shipment caused by AMAC or by third parties.  Partial shipments will be allowed
in the case where LIFECOMM is unable to fulfill the full order
requirements.  Delivery will be made FCA LIFECOMM (or its designated
representative’s) facilities (Incoterms 2000).  Title (excluding Intellectual
Property Rights) to the Devices ordered by AMAC will pass to AMAC upon delivery
to a common carrier by LIFECOMM.  LIFECOMM will retain all Intellectual Property
Rights in the Devices.  Without limiting the express warranties set forth in
Subsection 10.2 (Warranties by LIFECOMM), all shipments will be deemed accepted
upon delivery to a common carrier by LIFECOMM at the foregoing shipping point.
 
4.5           Cancellations and Rescheduling.  Orders may be canceled or
rescheduled prior to the requested shipment date only upon mutual agreement by
the parties.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
7

--------------------------------------------------------------------------------

 

4.6           User Documentation; Device Terms.  AMAC will ensure that all User
Documentation accompanying the Device shipped to AMAC by LIFECOMM, including any
LIFECOMM documentation, terms and conditions, or other packaging, as well as any
additional disclosures, descriptions or instructions reasonably necessary for
the operation of the Product and protection of the Parties, are distributed to
Clients by AMAC or its third party channels.
 
5.           PURCHASE AND PROVISIONING OF LIFECOMM CONNECTIVITY SERVICE
 
5.1           Order and Activation Process.  AMAC may submit orders for and
activate the LIFECOMM Connectivity Service as permitted under this Agreement
using the LIFECOMM Enterprise Portal, in accordance with the documentation for
the LIFECOMM Enterprise Portal and LIFECOMM’s then-current order processing
procedures.  The terms of this Agreement will govern all such orders submitted
by AMAC to LIFECOMM, and no additional or inconsistent term or condition printed
in any such order will have any legal effect.  All such orders must specify the
electronic serial number for each Device for which activation of the cellular
connectivity portion of the LIFECOMM Connectivity Service is ordered.  All
orders will be subject to acceptance by LIFECOMM.
 
5.2           Service Provisioning.  (a)  Upon acceptance of a service order,
LIFECOMM will process and activate the cellular connectivity portion of the
LIFECOMM Connectivity Service. The parties acknowledge and agree that LIFECOMM
will purchase the cellular connectivity portion of the LIFECOMM Connectivity
Service from a third-party wireless network operator (the “Wireless Carrier”)
and that LIFECOMM’s provision of the cellular connectivity portion of the
LIFECOMM Connectivity Service is subject to all of the terms and conditions of
an agreement between such Wireless Carrier and LIFECOMM, including those terms
set forth in Attachment D, which are incorporated into this Agreement by
reference.
 
(b)           If the wireless services agreement between LIFECOMM and the
Wireless Carrier terminates or expires for any reason, LIFECOMM will use
commercially reasonable efforts to find a replacement Wireless Carrier to
provide the cellular connectivity portion of the LIFECOMM Connectivity Service,
and shall promptly notify AMAC of such termination or expiration so that AMAC
may assist, as LIFECOMM and AMAC jointly deem appropriate, with finding a
replacement Wireless Carrier.
 
5.3           Client Service Agreements.  Before activating the LIFECOMM
Connectivity Service, AMAC will require, or will require that the applicable
third party distribution channel require, that each Client enters into a
binding, written service agreement that contains terms materially equivalent to
those set forth in Attachment E, as may be amended by LIFECOMM in its reasonable
discretion at any time.  AMAC will diligently enforce, or will require that the
applicable third party distribution channel diligently enforce, each such
agreement and will immediately notify LIFECOMM if AMAC becomes aware of any
material breach of any such agreement relating to the Device, LIFECOMM
Connectivity Service, Mobile PERS Web Application Services or the LIFECOMM
Mobile PERS API.
 
6.           SUPPORT
 
6.1           ***
 
6.2           ***
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
8

--------------------------------------------------------------------------------

 

7.           FEES, PRICING, AND PAYMENT
 
7.1           Integration Costs.  ***
 
7.2           Pricing for Devices. The price paid to LIFECOMM by AMAC for each
Device ordered shall be determined at the time the orders are placed subject to
a quantity based pricing table to be provided to AMAC by LIFECOMM.  Pricing
shall be determined based on ***.
 
7.3           Pricing for LIFECOMM Connectivity Service. LIFECOMM shall charge
AMAC: (i) *** for the activation of each Device and the underlying LIFECOMM
Connectivity Service; and (ii) a monthly fee for each active Device activated by
AMAC as set forth on Attachment F.
 
7.4           Support Fees.  If AMAC, on one or more instances, has not complied
in all material respects with its obligations under Subsection 6.1 (First-Level
Support by AMAC), AMAC will pay LIFECOMM monthly fees for the support services
to be provided by LIFECOMM under Subsection 6.2 (Support for Devices, LIFECOMM
User Portal, and LIFECOMM Connectivity Service), as specified in Attachment F
***
 
7.5           Reports.  Within *** days after the end of each month, AMAC will
provide LIFECOMM with a written report stating (i) the number of Devices and
LIFECOMM Connectivity Service activations resold to Clients by AMAC or its third
party distribution channels during such month; (ii) the identity and location of
the Clients that received the Device and LIFECOMM Connectivity Service; and
(iii) any other information that may be required to determine whether AMAC is
paying the correct amount of fees.
 
7.6           Payments.  AMAC will pay to LIFECOMM all fees required under
Subsections 7.2 and 7.3 simultaneously with the report required under Subsection
7.5 (Reports), for the month in which such fees accrued. AMAC will pay LIFECOMM
all other amounts due under this Agreement within *** after the date of the
invoice therefor.  Any amount that is not paid when due will accrue interest at
*** per year or the maximum rate permitted by applicable law, whichever is less,
from the due date until paid.
 
7.7           Taxes.  AMAC will be responsible for and will indemnify and hold
LIFECOMM harmless from payment of all taxes (other than taxes based on
LIFECOMM’s income), fees, duties, and other governmental charges, and any
related penalties and interest, arising from the payment of fees and royalties
to LIFECOMM under this Agreement or the delivery or license of the Device,
LIFECOMM Connectivity Service, Mobile PERS Web Application Services, or LIFECOMM
Mobile PERS API to AMAC.  AMAC will make all payments of fees and royalties to
LIFECOMM free and clear of, and without reduction for, any withholding taxes;
any such taxes imposed on payments of fees and royalties to LIFECOMM will be
AMAC’s sole responsibility, and AMAC will provide LIFECOMM with official
receipts issued by the appropriate taxing authority, or such other evidence as
the LIFECOMM may reasonably request, to establish that such taxes have been
paid.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
9

--------------------------------------------------------------------------------

 

7.8         Audits.
 
(a)           LIFECOMM will have the right, during normal business hours and
upon at least *** prior notice, to have an independent audit firm, selected by
LIFECOMM and reasonably acceptable to AMAC, inspect AMAC’s facilities and audit
AMAC’s records relating to AMAC’s activities pursuant to this Agreement in order
to verify that AMAC has paid to LIFECOMM the correct amounts owed under this
Agreement and otherwise complied with the terms of this Agreement.  The audit
will be conducted at LIFECOMM’s expense, unless the audit reveals that AMAC has
underpaid the amounts owed to LIFECOMM by *** or more during the audited period,
in which case AMAC will reimburse LIFECOMM for all reasonable costs and expenses
incurred by LIFECOMM in connection with such audit.  AMAC will promptly pay to
LIFECOMM any amounts shown by any such audit to be owing plus interest as
provided in Subsection 7.6 (Payments).  Such audits will be conducted no more
than ***.  Any confidential or proprietary information of AMAC or its customers
disclosed to LIFECOMM or the independent accounting firm in the course of the
audit will be subject to a confidentiality agreement reasonably acceptable to
AMAC to be signed by LIFECOMM and such independent accounting firm.
 
(a)           AMAC will have the right, during normal business hours and upon at
least *** prior notice, to have an independent audit firm, selected by AMAC and
reasonably acceptable to LIFECOMM, inspect LIFECOMM’s facilities and audit
LIFECOMM’s records relating to LIFECOMM’s activities pursuant to this Agreement
in order to verify that LIFECOMM has complied with the terms of this
Agreement.  The audit will be conducted at AMAC’s expense, unless the audit
reveals that LIFECOMM has overcharged AMAC by *** or more during the audited
period, in which case LIFECOMM will reimburse AMAC for all reasonable costs and
expenses incurred by AMAC in connection with such audit.  LIFECOMM will promptly
pay to AMAC any amounts shown by any such audit to be owing plus interest as
provided in Subsection 7.6 (Payments).  Such audits will be conducted no more
than *** in any period of twelve consecutive months.  Any confidential or
proprietary information of LIFECOMM or its customers disclosed to AMAC or the
independent accounting firm in the course of the audit will be subject to a
confidentiality agreement reasonably acceptable to LIFECOMM to be signed by
AMAC and such independent accounting firm.
 
7.9           ***
 
8.           ***
 
8.1           Commitment.  For a period of *** years following the ***  For
purposes of clarity, this *** commitment does not apply to ***
 
9.           CONFIDENTIALITY
 
(a)           Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means, subject to Section 9(b)
(Identification of Confidential Information), all non-public or proprietary
information disclosed by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in the course of activity pursuant to this Agreement,
including such information disclosed in contemplation of this Agreement prior to
the Effective Date, whether disclosed in oral, written, graphic, machine
recognizable model or sample form, or any derivation thereof, except as
otherwise provided in Section 9(d) (Exceptions).  Confidential Information may
include data, know-how, algorithms, computer programs, data bases, processes,
improvements, designs, devices, systems, test results, sketches, photographs,
plans, drawings, product concepts, specifications, reports, laboratory
notebooks, business and financial plans, strategies, budgets, vendor, customer
and distributor names, pricing information, production or manufacturing
information, product sales information or forecasts, inventions and ideas.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
10

--------------------------------------------------------------------------------

 

(b)           Identification of Confidential Information.   All information as
described in Section 9(a) (Definition of Confidential Information) will be
deemed “Confidential Information” only if:  (i) in the case of a written
disclosure, there is affixed to the document an appropriate legend, such as
“Proprietary” or “Confidential;” (ii) in the case of an oral or visual
disclosure, the Disclosing Party makes a contemporaneous oral statement or
delivers to the Receiving Party a written statement within thirty (30) days to
the effect that such disclosure is confidential or the like; or (iii) in the
case of information designated as confidential by the Disclosing Party which is
obtained as the result of a visit by the Receiving Party to the Disclosing
Party’s facilities, the information is obtained via (a) exposure on desks, work
areas, computers, or other areas in of the facilities, (b) hearing discussions
among personnel or consultants, or (c) any other inadvertent disclosure of such
information while the Receiving Party is at the facility.
 
(c)           Protection of Confidential Information.  The Receiving Party will
not use any Confidential Information of the Disclosing Party for any purpose not
expressly permitted by this Agreement, and will disclose such Confidential
Information only to the employees, representatives and agents of the Receiving
Party (i) who have a need to know such Confidential Information for purposes of
this Agreement and (ii) who are under a duty of confidentiality no less
restrictive than the Receiving Party’s duty hereunder.  The Receiving Party will
protect the Confidential Information from unauthorized use, access, or
disclosure in the same manner as the Receiving Party protects its own
confidential or proprietary information of a similar nature and with no less
than reasonable care.  The Receiving Party shall inform each such employee and
consultant of its confidentiality obligations under this Agreement, and will be
liable for any breach of confidentiality by any such employee or consultant. 
The obligations provided in this section will terminate *** after the
termination of this Agreement.
 
(d)           Exceptions.  The Receiving Party’s obligations under 9(c)
(Protection of Confidential Information) with respect to any Confidential
Information will terminate if such information: (i) was already known to the
Receiving Party at the time of disclosure by the Disclosing Party, without any
duty of confidentiality to the Disclosing Party; (ii) is disclosed to the
Receiving Party by a third party who had the right to make such disclosure
without any confidentiality restrictions; (iii) is, or through no fault of the
Receiving Party has become, generally available to the public; or (iv) is
independently developed by the Receiving Party without access to, or use of, the
Confidential Information.  In addition, the Receiving Party will be allowed to
use or disclose the Confidential Information to the extent that such use or
disclosure is (A) approved in writing by the Disclosing Party, (B) necessary for
the Receiving Party to enforce its rights under this Agreement; (C) required by
law or by the order of a court or similar judicial or administrative body,
provided that the Receiving Party notifies the Disclosing Party of such required
disclosure promptly and in writing and cooperates with the Disclosing Party, at
the Disclosing Party’s reasonable request and expense, in any lawful action to
contest or limit the scope of such required disclosure; or (D) necessary to
exercise any licenses granted to the Receiving Party under this Agreement.
 
(e)           Return of Confidential Information.  The Receiving Party will
return to the Disclosing Party or destroy all Confidential Information of the
Disclosing Party in the Receiving Party’s possession or control and permanently
erase all electronic copies of such Confidential Information promptly upon the
written request of the Disclosing Party or the expiration or termination of this
Agreement, whichever comes first, unless the Receiving Party has a continuing
right to use such Confidential Information.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
11

--------------------------------------------------------------------------------

 

9.2           Additional Obligations.  The parties represent that the
confidentiality obligations shall include compliance with all applicable
Federal, State and local laws, rules and regulations regarding confidentiality
of medical records and other patient information, including, without limitation,
the Health Insurance Portability and Accountability Act of 1996 (HIPAA).  Each
party shall use the other party's Confidential Information (as such term is
defined below in Section 9) solely for the purpose of performing its obligations
under this Agreement.  The parties acknowledge that a breach of the provisions
of this section may cause irreparable harm to the non-breaching party, entitling
such party to seek equitable relief, including but not limited to temporary
restraining orders or preliminary or permanent injunction, in addition to all
other remedies.
 
9.3           Confidentiality of Agreement.  Subject to the last paragraph of
Section 14.1, neither party will disclose any terms of this Agreement to third
parties other than its attorneys, accountants, and other professional advisors
under a duty of confidentiality except (i) as required by law; (ii) pursuant to
a mutually agreeable press release; or (iii) in connection with a proposed
merger, financing, or sale of such party’s business (provided that any third
party to whom the terms of this Agreement are to be disclosed signs a
confidentiality agreement reasonably satisfactory to the other party to this
Agreement).
 
10.         WARRANTIES
 
10.1         Warranties by Both Parties.  Each party warrants that it has full
power and authority to enter into and perform this Agreement, and the person
signing this Agreement on such party’s behalf has been duly authorized and
empowered to enter into this Agreement.
 
10.2         Warranties by LIFECOMM.  For a period of *** after shipment of the
Device to AMAC pursuant to Section 4.4 (Shipment, Delivery, and Acceptance) (the
“Warranty Period”), LIFECOMM warrants that the Device, when used as permitted
under this Agreement and in accordance with the instructions in the User
Documentation, will operate substantially as described in the User
Documentation.  LIFECOMM does not warrant that use of the Device will be
error-free or uninterrupted, and the foregoing warranty excludes any failure of
a Device caused by user error, abuse, or misuse.  LIFECOMM will, at its own
expense and as its sole obligation and AMAC’s exclusive remedy for any breach of
this warranty, use commercially reasonable efforts to repair any reproducible
nonconformity in any Device reported to LIFECOMM by AMAC in writing during the
Warranty Period or, if LIFECOMM determines that it is unable to repair any
reproducible nonconformity in the Device, LIFECOMM will replace such
Device.  Any such repair or replacement of a Device to AMAC will not extend the
original Warranty Period.  As a condition to receiving the warranty remedies
hereunder, AMAC must (a) be responsible for all communications with the Client
(either directly or indirectly through a third party distribution channel); (b)
return the nonconforming Device to LIFECOMM in accordance with LIFECOMM’s
then-current RMA policy; and (c) provide reasonable cooperation to LIFECOMM in
diagnosing and reproducing the nonconformity.  AMAC shall pay all freight and
shipping costs associated with warranty returns and replacements of Devices;
provided, however, that if LIFECOMM testing has confirmed that the Device in
fact fails to conform to the warranty set forth in this section (i.e., the
identified failure does not arise from user error, abuse, or misuse), then
LIFECOMM shall issue to AMAC a credit in an amount equal to the freight and
shipping costs incurred by AMAC for the return and replacement of such
Device.  Such credit must be applied against the next LIFECOMM invoice; in the
event that any such credit remains outstanding at the time that this Agreement
expires or is terminated, LIFECOMM will remit to AMAC a payment in the amount of
the outstanding credit.  LIFECOMM shall offer extended warranty protection on
the same terms and conditions set forth in this Section 10.2 in accordance with
the pricing schedule on Attachment F.
 
10.3         Warranties by AMAC.  AMAC will not make or publish any false or
misleading representations, warranties, or guarantees on behalf of LIFECOMM or
its suppliers concerning the Product, Device, LIFECOMM Connectivity Service, or
Mobile PERS Web Application Services that are inconsistent with any warranties
made by LIFECOMM.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
12

--------------------------------------------------------------------------------

 

10.4         Disclaimer of Warranty.  The express warranties in this subsection
are in lieu of all other warranties, whether express, implied, or statutory,
regarding the Device, LIFECOMM Connectivity Service, LIFECOMM Mobile PERS API,
LIFECOMM Web Application Services, or the User Documentation, including any
warranties of merchantability, fitness for a particular purpose, title, and
non-infringement of third-party rights.  AMAC acknowledges that it has relied on
no warranties other than the express warranties in this Agreement and that no
warranties are made by any of LIFECOMM’s suppliers.  WITHOUT LIMITING THE
FOREGOING, (i) LIFECOMM DOES NOT WARRANT THAT THE DEVICE, LIFECOMM CONNECTIVITY
SERVICE, LIFECOMM MOBILE PERS API, LIFECOMM WEB APPLICATION SERVICES, OR ANY
PART THEREOF WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT SUFFER DOWNTIME OR
OTHER OUTAGE; (ii) LIFECOMM DOES NOT WARRANT THAT THE THIRD PARTY PROVISION OF
WIRELESS NETWORK SERVICES WILL NOT FAIL, MALFUNCTION, OR BE DEFECT- OR
ERROR-FREE; AND (iii) AMAC DOES NOT WARRANT THAT THE PRODUCT WILL BE
UNINTERRUPTED OR ERROR FREE OR WILL NOT SUFFER DOWNTIME OR OTHER OUTAGES.  EACH
PARTY FURTHER UNDERSTANDS AND AGREES THAT THE OTHER PARTY IS NOT RESPONSIBLE FOR
ANY HARDWARE, SOFTWARE OR OTHER PRODUCTS OR SERVICES PROVIDED BY PERSONS OTHER
THAN SUCH PARTY, INCLUDING WITHOUT LIMITATION, ANY SERVICES PROVIDED BY OR ON
BEHALF OF SUCH PARTY AND/OR ANY OTHER PERSON OR BUSINESS ENTITY.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
13

--------------------------------------------------------------------------------

 

11.         LIMITATION OF LIABILITY.  EXCEPT WITH RESPECT TO GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, INCLUDING AN INTENTIONAL BREACH OF THIS AGREEMENT OR THE LLC
AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, EXEMPLARY, SPECIAL OR INCIDENTAL DAMAGES, INCLUDING ANY LOST DATA AND
LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT.  EXCEPT AS SET FORTH
IN THE LLC AGREEMENT AND SECTION 12 (INDEMNIFICATION) OF THIS AGREEMENT, AND
EXCEPT WITH RESPECT TO ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, INCLUDING AN
INTENTIONAL BREACH OF THIS AGREEMENT OR THE LLC AGREEMENT, EACH PARTY’S TOTAL
LIABILITY IN CONNECTION WITH ANY CLAIM ARISING FROM OR RELATING TO THIS
AGREEMENT, WHETHER IN CONTRACT OR TORT OR OTHERWISE, WILL NOT EXCEED
***.  FURTHERMORE, EXCEPT AS SET FORTH IN THE LLC AGREEMENT AND SECTION 12
(INDEMNIFICATION) OF THIS AGREEMENT, AND EXCEPT WITH RESPECT TO ANY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, INCLUDING AN INTENTIONAL BREACH OF THIS
AGREEMENT OR THE LLC AGREEMENT, EACH PARTY’S TOTAL CUMULATIVE LIABILITY FOR ALL
CLAIMS ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER IN CONTRACT OR TORT
OR OTHERWISE, WILL NOT EXCEED ***.  EACH PARTY ACKNOWLEDGES THAT THE FEES SET
FORTH IN THIS AGREEMENT REFLECT THE ALLOCATION OF RISK SET FORTH IN THIS
AGREEMENT AND THAT NEITHER PARTY WOULD ENTER INTO THIS AGREEMENT WITHOUT THESE
LIMITATIONS ON ITS LIABILITY.  THE FOREGOING LIMITATIONS OF LIABILITY ARE
INDEPENDENT OF ANY EXCLUSIVE REMEDIES FOR BREACH OF WARRANTY SET FORTH IN THIS
AGREEMENT.
 
12.         INDEMNIFICATION
 
12.1        Indemnification by LIFECOMM.
 
(b)           Infringement.  LIFECOMM will defend at its own expense any action
against AMAC brought by a third party to the extent that the action is based
upon a claim that the Device or any other component of the AMAC Bundle infringes
any copyrights or U.S. patents or misappropriates any trade secrets and LIFECOMM
will pay those costs (including litigation costs and reasonable attorneys' fees)
and damages finally awarded against AMAC in any such action, that are
specifically attributable to such claim or those costs and damages agreed to in
a monetary settlement of such action. LIFECOMM further agrees to indemnify AMAC
against any other costs and reasonable attorneys' fees incurred by AMAC, and its
directors, officers, and employees in connection with such claim or action.  The
foregoing obligations are conditioned on AMAC notifying LIFECOMM promptly in
writing of such action, AMAC giving LIFECOMM sole control of the defense thereof
and any related settlement negotiations, and AMAC cooperating and, at LIFECOMM’s
reasonable request and expense, assisting in such defense; provided that a
resolution of any claim that requires an admission of liability from AMAC will
require AMAC’s prior written consent; and further provided that if AMAC
determines that LIFECOMM has abandoned the defense of any such claim, AMAC shall
have the right, in its own behalf, to adjust, settle, defend or otherwise
dispose of such claim, and LIFECOMM shall indemnify AMAC and its directors,
officers, and employees against any costs and damages (including reasonable
attorneys' fees) incurred with respect thereto.  If the Device or any other
component of the AMAC Bundle becomes, or in LIFECOMM’s opinion is likely to
become, the subject of an infringement claim, LIFECOMM may, at its option and
expense, either (i) procure for AMAC the right to continue exercising the rights
licensed to AMAC in this Agreement; or (ii) replace or modify the Device or
other component of the AMAC Bundle, as applicable, so that it becomes
non-infringing and remains functionally equivalent.  This subsection states
LIFECOMM’s entire liability and AMAC’s sole and exclusive remedy for
infringement claims and actions.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
14

--------------------------------------------------------------------------------

 

(a)           Other Indemnification.  LIFECOMM will defend at its own expense
any action against AMAC brought by a third party to the extent that the action
is based on or arising from (i) the AMAC Bundle or any component thereof, or
(ii) any libel, or slander based on the User Documentation or other written or
electronic materials provided, or authorized in writing, by LIFECOMM,
transmitted to Clients.  LIFECOMM will pay those costs (including litigation
costs and reasonable attorneys' fees) and damages finally awarded against AMAC
in any such action, that are specifically attributable to such claim or those
costs and damages agreed to in a monetary settlement of such action that is
approved by LIFECOMM. LIFECOMM further agrees to indemnify AMAC against any
other costs and reasonable attorneys' fees incurred by AMAC, and its directors,
officers, and employees in connection with such claim or action.  The foregoing
obligations are conditioned on AMAC notifying LIFECOMM promptly in writing of
such action, AMAC giving LIFECOMM sole control of the defense thereof and any
related settlement negotiations, and AMAC cooperating and, at LIFECOMM’s
reasonable request and expense, assisting in such defense; provided that a
resolution of any claim that requires an admission of liability from AMAC will
require AMAC’s prior written consent; and further provided that if AMAC
determines that LIFECOMM has abandoned the defense of any such claim, AMAC shall
have the right, in its own behalf, to adjust, settle, defend or otherwise
dispose of such claim, and LIFECOMM shall indemnify AMAC and its directors,
officers, and employees against any costs and damages (including reasonable
attorneys' fees) incurred with respect thereto.
 
(b)           Limitations on Indemnification Obligation. Notwithstanding the
foregoing, LIFECOMM will have no obligation under this subsection or otherwise
with respect to any claim to the extent arising out of or resulting from (i) any
unauthorized use or distribution of the AMAC Bundle by AMAC or any of its
Clients; (ii) any use of the AMAC Bundle in combination with other products,
equipment, software, or data not supplied by LIFECOMM that is not expressly
specified in this Agreement or in the applicable User Documentation; (iii) any
use or distribution of any release of the AMAC Bundle other than the most
current release made available to AMAC; (iv) any unauthorized modification of
the AMAC Bundle by any person other than LIFECOMM or its authorized contractors.
or (v) any act or omission for which LIFECOMM would have an indemnification or
other claim against AMAC under this Agreement.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
15

--------------------------------------------------------------------------------

 

12.2         Indemnification by AMAC.  AMAC will defend at its own expense any
action against LIFECOMM brought by a third party to the extent that the action
is based on or arising from: (i) the EACC service or any other component of the
service provided by AMAC as part of the Mobile PERS Solution that is the subject
of the claim; (ii) any representations, warranties, guarantees, or other written
or oral statements made by or on behalf of AMAC relating to the Devices or the
LIFECOMM Connectivity Service other than as required, or authorized in writing,
by the most senior executive of LIFECOMM or made in the User Documentation;
(iii) any claims against LIFECOMM made by Clients who receive the Devices or the
LIFECOMM Connectivity Service from AMAC other than as part of a Mobile PERS
Solution; (iv) any breach by a Client who receives the Devices or the LIFECOMM
Connectivity Service from AMAC of the applicable Client Service Agreement or
User Documentation ; (v) any failure of AMAC to have in place a binding Client
Services Agreement; or (vi) any libel, slander, or infringement of copyright
based on the written or electronic materials, other than the User Documentation
or as otherwise authorized in writing by LIFECOMM, transmitted by AMAC to
Clients.  AMAC will pay those costs (including litigation costs and reasonable
attorneys' fees) and damages finally awarded against LIFECOMM in any such
action, that are specifically attributable to such claim or those costs and
damages agreed to in a monetary settlement of such action that is approved by
AMAC.  AMAC further agrees to indemnify LIFECOMM against any other costs and
reasonable attorneys' fees incurred by LIFECOMM, and its directors, officers,
and employees in connection with such claim or action.  The foregoing
obligations are conditioned on LIFECOMM notifying AMAC promptly in writing of
such action, LIFECOMM giving AMAC sole control of the defense thereof and any
related settlement negotiations, and LIFECOMM cooperating and, at AMAC’s
reasonable request and expense, assisting in such defense; provided that a
resolution of any claim that requires an admission of liability from LIFECOMM
will require LIFECOMM’s prior written consent; and further provided that if
LIFECOMM determines that AMAC has abandoned the defense of any such claim,
LIFECOMM shall have the right, in its own behalf, to adjust, settle, defend or
otherwise dispose of such claim, and AMAC shall indemnify LIFECOMM and its
directors, officers, and employees against any costs and damages (including
reasonable attorneys' fees) incurred with respect thereto.  Notwithstanding the
foregoing, AMAC will have no obligation under this subsection or otherwise with
respect to any claim to the extent arising out of or resulting from any act or
omission for which AMAC would have an indemnification or other claim against
LIFECOMM under this Agreement.
 
13.         TERM AND TERMINATION
 
13.1        Term. Unless earlier terminated pursuant to Section 13.3
(Termination), the initial term of this Agreement will begin on the Effective
Date and will conclude after a period of ***  from the Product Launch Date (the
“Initial Term”).  Unless terminated earlier pursuant to Section 13.3, or ***,
upon expiration of the Initial Term, the Agreement will automatically renew for
successive terms (each, a “Renewal Term”) of ***; provided that ***.  The “Term”
of the Agreement is the Initial Term and each Renewal Term.
 
13.2         Transition.  If, at any time during the Term of the Agreement, AMAC
decides to discontinue its offering of a Mobile PERS Solution for sale to third
parties, then (a) AMAC shall provide written notice to LIFECOMM no later than
*** prior to its intended discontinuation date; (b) the *** shall terminate
immediately upon such written notice; (c) the parties shall formulate and send a
joint announcement to each of AMAC’s Clients notifying them that AMAC is
discontinuing its Mobile PERS Solutions and informing them of any alternative
solution offered by LIFECOMM; and (d) the parties shall meet to discuss and
formulate a mutually-agreed upon transition plan to facilitate LIFECOMM’s
offering of a Mobile PERS Solution to Clients, which plan will address, among
other matters, (i) the transfer of Client contact information from AMAC to
LIFECOMM; (ii) an effective means for continuing to communicate with Clients
about AMAC’s exit from the Mobile PERS Solution business and the availability of
any substitute LIFECOMM Mobile PERS Solution offering; and (iii) transition
processes, policies, and services necessary to effect a smooth transition with
minimal Client disruption.  Unless otherwise mutually agreed upon by the
parties, AMAC shall not have any obligation to deliver, transfer, or disclose
any Client contact information to LIFECOMM in connection with such
discontinuation.  However, notwithstanding anything to the contrary in this
Agreement, the parties agree and acknowledge that (1) LIFECOMM may have received
certain Client contact information in the course of conducting the activities
contemplated hereunder; (2) LIFECOMM shall not have the obligation to sanitize
its contact databases to remove such contact information; and (3) LIFECOMM shall
have the right to use any such Client contact information for the purpose of
marketing, promoting, selling, and supporting a Mobile PERS Solution.
 
13.3         Termination
 
(a)           ***
 
(b)           Termination for Breach following Arbitration.  
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
16

--------------------------------------------------------------------------------

 

(i)           Subject to subclause (ii) of this Section 13.3(b), each Party (the
“Non-breaching Party”) may terminate this Agreement, effective *** (the
“Termination Effective Date”) following delivery of a written notice of
termination to the other Party (the “Breaching Party”), stating that that (1)
the Breaching Party has breached a material provision of this Agreement and has
not cured the breach within *** after receiving written notice thereof from the
Non-breaching Party and (2) this Agreement is being terminated pursuant to this
Section 13.3(b).  
 
(ii)          Upon written demand by the Breaching Party, which demand must be
delivered to the Non-breaching Party prior to the Termination Effective Date,
the Parties shall submit such dispute giving rise to the written notice of
termination of this Agreement to binding arbitration.  In the event of any such
written demand for arbitration by the Breaching Party, any termination of this
Agreement pursuant to this Section 13.3(b) shall not be effective unless and
until the arbitration proceedings have concluded and the arbitrator has
determined that the alleged breach of a material provision of this Agreement has
occurred and has not been cured within the applicable cure period stated
above.  The arbitration shall be conducted before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (AAA).  The validity, construction, and interpretation of this
Agreement to arbitrate under this Section 13.3(b), and all procedural aspects of
the arbitration conducted pursuant to this Section 13.3(b) shall be decided by
the arbitrator and shall be determined in accordance with the governing law of
this Agreement.  In deciding the substance of the Parties' claim(s), the
arbitrator shall refer to the governing law of this Agreement.  There shall be a
stenographic transcription of the arbitration proceedings, the costs thereof to
be shared equally by the Parties.  It is agreed that the arbitrator shall have
only the authority to determine whether or not the alleged breach of a material
provision of this Agreement has occurred and has not been cured within the
applicable cure period stated above, and shall have no authority to award
damages of any type under any circumstances whether or not such damages may be
available under state or federal law, or under the Commercial Arbitration Rules
of the American Arbitration Association, and the Parties hereby waive their
right, if any, to recover any such damages.  The arbitration proceeding shall be
conducted in New York County, New York.  Within *** of the written demand of
initiation of the arbitration procedure, the Parties shall select a neutral
arbitrator, who shall be a person who has over ten years professional experience
in commercial transactions of this nature and who has not previously been
employed by any Party and does not have a direct or indirect interest in any
Party or the subject matter of the arbitration.  At the time of appointment, the
arbitrator shall be required to undertake to issue a final decision within ***
of the date of the initial demand for arbitration.  Any arbitration proceeding
and the arbitrator's determination shall be maintained in confidence by the
parties, except to the extent disclosure is required by law or judicial
proceeding having competent jurisdiction.  Other than matters in which
termination is sought by the Non-breaching Party pursuant to Section 13(b)(i),
arbitration shall not be required except by written consent of the Parties.
 
(c)           Termination for Insolvency.  Each Party may terminate this
Agreement immediately upon written notice to the other if the other Party ceases
conducting business, becomes insolvent, makes a general assignment for the
benefit of creditors, has a receiver appointed for its business or assets, or is
subject to voluntary or involuntary bankruptcy proceedings.
 
(d)           ***
 
(e)           ***
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
17

--------------------------------------------------------------------------------

 

13.4       Effects of Termination
 
(a)           Payment; Licenses; Licensed LIFECOMM Mobile PERS Solution.  Upon
termination or expiration of this Agreement for any reason, any amounts owed to
LIFECOMM under this Agreement before such termination or expiration will be
immediately due and payable, all licensed rights granted in this Agreement will
immediately cease to exist, and AMAC must promptly discontinue all further use
of the LIFECOMM Marks and all further use and distribution of the Devices and
LIFECOMM Connectivity Service.
 
(b)           Continuing Support.  Notwithstanding the foregoing, if AMAC is not
in breach of any material provision of this Agreement, AMAC shall have the right
to continue to provide Product support services to its Clients and third party
distribution channels existing at the termination or expiration of this
Agreement and LIFECOMM shall continue to facilitate the provision of the
LIFECOMM Connectivity Service for a period of *** thereafter, subject to
LIFECOMM’s ability to obtain such services from the Wireless Carrier during this
period.
 
(c)           Termination of Wireless Carrier Agreement.  In the event that this
Agreement is terminated under Subsection 13.3(e) as a result of the termination
or expiration of the agreement between LIFECOMM and the Wireless Carrier: (i)
LIFECOMM is not obligated to ensure that any Client is able to continue to
utilize the cellular connectivity portion of the LIFECOMM Wireless Service or to
arrange for any transfer of any Client’s mobile directory numbers; (ii) LIFECOMM
or the Wireless Carrier may route Clients to a recording (or other message
delivery system) advising that Client's mobile directory numbers are
disconnected and that any requests regarding prior services and/or the
disconnection should be directed to AMAC; and (iii) in such event, AMAC hereby
releases and holds harmless LIFECOMM and its suppliers from any and all claims
and causes of action that may arise from such communications with Clients.
 
13.5        Survival.  Sections 1, 3.3, 7.7, 9, 10, 11, 12, 13.4, 14, and any
payment obligations incurred prior to expiration or termination of this
Agreement will survive such expiration or termination.
 
14.         MISCELLANEOUS
 
14.1         Publicity.  Neither party shall issue any press release or make any
other public statement concerning this Agreement without the prior written
approval of the other party, not to be unreasonably withheld or delayed, except
to the extent required by law or regulation.  To the extent a party is required
by law or regulation to disclose the terms of this Agreement, such party may do
so if both parties review and mutually agree upon such required disclosure prior
to its disclosure and such party seeks to obtain confidential treatment thereof
to the extent requested by such other party.
 
Notwithstanding the foregoing paragraph, the parties acknowledge that this
Agreement, or portions thereof, and schedules thereto, and descriptions of any
of the foregoing, may be required under applicable law or regulation to be
disclosed in required public disclosure documents, or exhibits thereto, of AMAC
filed with the United States Securities and Exchange Commission (the “SEC”) or
any securities exchange on which its securities are listed for trading.  Prior
to such disclosure, AMAC will inform LIFECOMM in writing and will use
commercially reasonable efforts to seek approval from the SEC or other
applicable regulatory authority for the confidential treatment of certain
confidential information identified by the parties.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
18

--------------------------------------------------------------------------------

 

14.2         Governing Law and Venue.  This Agreement and any action related
thereto will be governed and interpreted by and under the laws of the State of
New York, without giving effect to any conflicts of laws principles that require
the application of the law of a different state.  Except as required by Section
13(b)(ii), any legal action or proceeding concerning the validity,
interpretation and enforcement of this Agreement, matters arising out of or
related to this Agreement or its making, performance or breach, or related
matters shall be brought exclusively in the courts of the State of New York in
the County of New York or of the United States of America for the Southern
District of New York, and all parties consent to the exclusive jurisdiction of
those courts, waiving any objection to the propriety or convenience of such
venues.  The United Nations Convention on Contracts for the International Sale
of Goods does not apply to this Agreement.
 
14.3         Export.  AMAC agrees not to export, reexport, or transfer, directly
or indirectly, any U.S. technical data acquired from LIFECOMM, or any products
utilizing such data, in violation of the United States export laws or
regulations.
 
14.4         Severability. If any provision of this Agreement is, for any
reason, held to be invalid or unenforceable, the other provisions of this
Agreement will remain enforceable and the invalid or unenforceable provision
will be deemed modified so that it is valid and enforceable to the maximum
extent permitted by law.  Without limiting the generality of the foregoing, AMAC
agrees that Section 11 (Limitation of Liability) will remain in effect
notwithstanding the unenforceability of any provision in Subsection 10.2
(Warranties by LIFECOMM).
 
14.5         Waiver.  Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
 
14.6         Remedies.  Except as expressly provided in Sections 10 (Warranties)
and 12 (Indemnification), the parties’ rights and remedies under this Agreement
are cumulative.  AMAC acknowledges that the Devices, LIFECOMM Connectivity
Service and LIFECOMM Mobile PERS API contain valuable trade secrets and
proprietary information of LIFECOMM and its suppliers, that any actual or
threatened breach of Section 9 (Confidentiality) or any other breach of its
obligations with respect to Intellectual Property Rights of LIFECOMM will
constitute immediate, irreparable harm to LIFECOMM for which monetary damages
would be an inadequate remedy, and that injunctive relief is an appropriate
remedy for such breach.  If any legal action is brought to enforce this
Agreement, the prevailing party will be entitled to receive its attorneys’ fees,
court costs, and other collection expenses, in addition to any other relief it
may receive.
 
14.7         No Assignment.  This Agreement, and each Party’s rights and
obligations herein, may not be assigned, subcontracted, delegated, or otherwise
transferred by a Party without the other Party’s prior written consent, and any
attempted assignment, subcontract, delegation, or transfer in violation of the
foregoing will be null and void; provided, however, that either Party may assign
this Agreement, and its rights and obligations under this Agreement in
connection with a Change of Control of such Party, or to an entity into which
such Party is merged in connection with a change in such Party’s State of
incorporation, without the consent of the other Party, subject to ***.  The
terms of this Agreement shall be binding upon successors and permitted
assignees.
 
14.8         Force Majeure.  Any delay in the performance of any duties or
obligations of either party (except the payment of money owed) will not be
considered a breach of this Agreement if such delay is caused by a labor
dispute, shortage of materials, fire, earthquake, flood, or any other event
beyond the control of such party, provided that such party uses reasonable
efforts, under the circumstances, to notify the other party of the circumstances
causing the delay and to resume performance as soon as possible.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
19

--------------------------------------------------------------------------------

 

14.9         Independent Contractors.  AMAC’s relationship to LIFECOMM is that
of an independent contractor, and neither party is an agent or partner of the
other.  AMAC will not have, and will not represent to any third party that it
has, any authority to act on behalf of LIFECOMM.
 
14.10       Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
express mail service.  Notice will be effective upon receipt or refusal of
delivery.  If delivered by certified or registered mail, any such notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark.  If delivered by courier or express mail service, any
such notice shall be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.
 
14.11       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be taken together and deemed to be one instrument.
 
14.12       Entire Agreement.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between the parties with respect to
such subject matter. No modification of or amendment to this Agreement, or any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by AMAC and LIFECOMM.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Agreement on behalf of AMAC and LIFECOMM.
 
LIFECOMM
AMERICAN MEDICAL ALERT CORPORATION
   
By:           /s/ Jeffrey A. Leddy
By:           /s/ Jack Rhian
   
Print Name:       Jeffrey A. Leddy
Print Name:            Jack Rhian
   
Title:         CEO
Title:         CEO
   
Date:         May 12, 2010
Date:         May 12, 2010

 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.
 
21

--------------------------------------------------------------------------------




ATTACHMENT A
 
DESIGNATED CHANNELS


*** eleven pages omitted


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
22

--------------------------------------------------------------------------------

 

ATTACHMENT B
 
LIFECOMM MARKS
 
LIFECOMM LLC
 
www.LIFECOMM.com
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
23

--------------------------------------------------------------------------------

 

ATTACHMENT C
 
STATEMENT OF WORK
 
Statement of Work No. ___


This Statement of Work No. ____ (this “Statement of Work”), effective as of
___________, 2010, is entered into by and between LIFECOMM LLC (“LIFECOMM”) and
American Medical Alert Corporation (“AMAC”).  This Statement of Work is a part
of and subject to the terms and conditions set forth in the Services Agreement,
dated as of __________ 2010, between LIFECOMM and AMAC.


1.
Scope of Work



2.
Deliverables



 
A.
Deliverable Work Product



 
B.
Non-Assignable Deliverable Work Product IP Rights



3.
Milestones



4.
Names and Titles of Individuals Performing Services



5.
Other Provisions

 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
24

--------------------------------------------------------------------------------

 

ATTACHMENT D
 
WIRELESS NETWORK TERMS
 
Brownouts.  AMAC acknowledges and agrees that Brownouts may be put in place by
the Wireless Carrier and Roaming Carriers from time to time in the provision of
the cellular connectivity portion of the LIFECOMM Connectivity Service and the
Roaming Carrier’s CMRS and/or Data Service, or PIN codes may be required by the
Roaming Carrier.  The Wireless Carrier may implement a Brownout in the
Territory.  LIFECOMM will endeavor to promptly provide AMAC with notice after
the commencement or occurrence of any Brownout, but LIFECOMM’s failure to
provide such notice will not be considered a breach of its obligation under this
Agreement.


Interference.  AMAC shall assist LIFECOMM and the Wireless Carrier in taking all
actions necessary as determined by the Wireless Carrier in its sole discretion
to prevent and/or terminate actual or potential Interference with Facilities,
Systems and/or the cellular connectivity portion of the LIFECOMM Connectivity
Service.  “Interference” shall mean causing actual or potential harm to the
Facilities, Systems, LIFECOMM Connectivity Service or the performance metrics of
the Wireless Carrier Facilities or Systems, and includes Fraudulent Usage.  Such
harm may include, but shall not be limited to the (i) disproportionate use of
the Wireless Carrier Facilities’ resources, air link, backbone network, (ii) any
use that adversely affects the performance metrics, as determined by the
Wireless Carrier, of Facilities, Systems or LIFECOMM Connectivity Service, or
(iii) the impairment of the quality of LIFECOMM Connectivity Service provided to
End Users or any Customer.  In the event that there is Interference, AMAC shall
immediately cease such Interference or promptly order the End User to cease from
engaging in such act(s) of Interference.  In the extent that such Interference
continues despite the above, LIFECOMM shall have the right to discontinue the
cellular connectivity portion of the LIFECOMM Connectivity Service to that End
User or the MDN assigned thereto and/or deny AMAC’s access to Systems (in the
case of Interference to Systems, in accordance with an applicable System
policy), and LIFECOMM shall provide AMAC with written notification of such
discontinuance promptly thereafter.  AMAC shall assist LIFECOMM in taking all
actions necessary to prevent further Interference.  In the event LIFECOMM or the
Wireless Carrier determines the Interference is adverse to Facilities, Systems
or the cellular connectivity portion of the LIFECOMM Connectivity Service,
LIFECOMM and the Wireless Carrier reserve the right to suspend any new
Activation of Interfering Equipment.


Area Code Relief.  The parties agree to cooperate in good faith to implement any
area code relief in a given Territory.  LIFECOMM may provide notice, if and as
available, of any area code relief.  AMAC shall reprogram the Equipment and may
be required to notify affected End Users of any changes in MDNs.  Any failure by
AMAC to comply with such obligations may adversely affect AMAC’s ability to
provide LIFECOMM Connectivity Service or to timely bill End Users, but the
Wireless Carrier shall still invoice AMAC, and AMAC shall still be obligated to
pay for any LIFECOMM Connectivity Service or Roaming used after the area code
relief.  AMAC is responsible for obtaining area code information from NANPA
(www.nanpa.com) or the applicable state public utility commission website.


Radio Frequency (RF) Enhancer.  AMAC shall not install, deploy, or use any
regeneration equipment or similar mechanism (for example, a repeater) to
originate, amplify, enhance, retransmit or regenerate a transmitted RF signal.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
25

--------------------------------------------------------------------------------

 


Wireless Carrier’s Right To Modify Rates, Charges, Fees and Other Amounts.


AMAC hereby acknowledges and agrees that the Wireless Carrier may change,
introduce, terminate, add, adjust, and/or modify, any and all “non-Wireless
Carrier” rates (e.g. Roaming), Taxes, charges, fees, tables, charts, discounts,
and/or the qualification requirements (if any, for such items) upon *** prior
notice to LIFECOMM, in which case LIFECOMM may make a corresponding change to
the rates, taxes, charges, fees, tables, charts, discounts and/or the
qualification requirements upon *** prior notice.  AMAC acknowledges and agrees
that any such change, termination, adjustment and/or modification shall apply to
all Active MDNs hereunder, except as expressly provided by LIFECOMM in the
notice required under this paragraph.


Wireless Carrier’s Right to Modify Business Practices.  This Agreement is
subject to all applicable business practices, policies, and procedures of the
Wireless Carrier of which AMAC has notice.  Such procedures, policies and
business practices may be modified or changed, or new business practices,
policies and procedures introduced, at any time upon *** notice, which may be
provided by posting on the Wireless Carrier’s website (at an address to be
provided by the Wireless Carrier) or written notice to AMAC via email, USPS, or
courier service, provided, that such change may not materially modify, curtail
or otherwise diminish the Wireless Carrier’s or AMAC’s material obligations
hereunder.


Facility Modifications.  AMAC acknowledges that CMRS and Data Service is a
rapidly changing industry and technology and as such neither LIFECOMM nor the
Wireless Carrier shall be liable to AMAC or to AMAC's End Users if changes in
any of the Facilities, Systems, operations, equipment, procedures, or LIFECOMM
Connectivity Service render obsolete any Equipment, service, software and/or
applications provided by AMAC to End Users in conjunction with use of the
LIFECOMM Connectivity Service.


Privacy and Security of LIFECOMM Connectivity Service.  AMAC acknowledges
neither LIFECOMM, the Wireless Carrier, nor any of their Affiliates can
guarantee the privacy or security of any transmission, including voice and/or
data transmitted through the use of the cellular connectivity portion of the
LIFECOMM Connectivity Service or Roaming.


Capacity Limitation.  The parties recognize that unusual concentrations of the
cellular connectivity portion of the LIFECOMM Connectivity Service usage may
occur in certain locations.  Neither LIFECOMM nor the Wireless Carrier shall
incur liability for its inability to provide adequate LIFECOMM Connectivity
Service hereunder if such liability is due to a lack of capacity on the Wireless
Carrier Facilities or Carrier Facilities which results from the aforesaid usage
concentration, and nothing herein shall require LIFECOMM or the Wireless Carrier
to expend any capital or resources to ensure capacity for AMAC’s or its End
Users' use of LIFECOMM Connectivity Service or Roaming.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
26

--------------------------------------------------------------------------------

 


AMAC agrees to and acknowledges the following:  The CMRS and/or Data Service are
subject to transmission limitations caused by atmospheric and like
conditions.  The cellular connectivity portion of the LIFECOMM Connectivity
Service may be temporarily interrupted or curtailed due to government
regulations, suspected fraudulent activities, network modifications, upgrades,
relocations, repairs and similar activities necessary or appropriate for the
proper or improved operation of the LIFECOMM Connectivity Service. The cellular
connectivity portion of the LIFECOMM Connectivity Service is subject to network
and transmission limitations, including cell site unavailability, particularly
near boundaries and in remote areas.  Equipment, weather, topography and other
environmental considerations also affect CMRS and/or Data Service and such CMRS
and/or Data Service may vary significantly within buildings, or dependent upon
the location of the Equipment.  With digital-only Equipment the End User can
only make and receive calls and/or transmit data when CDMA digital service is
available.  When CDMA digital service is not available, such Equipment will not
be able to make and receive calls and/or transmit data of any kind.


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
27

--------------------------------------------------------------------------------

 


ATTACHMENT E
 
MINIMUM CLIENT SERVICE TERMS


 
Limitations of Service

 
Our Coverage Area

 
Disclaimer of Warranties

 
Certain Other Limitations of the including Emergency Services and Our Need for
Your Cooperation

 
Additional Limitations and Prohibitions on Your Use of the Equipment, Service,
and Website

 
Your Responsibilities for Insuring and Maintaining Your Equipment and for Other
Important Matters

 
No Ownership Rights in any Numbers or Addresses

 
Suspending; Terminating; Changing; Transferring and Reactivating the Service

 
Dispute Resolution

 
The Laws Governing Our Relationship

 
Limitation of Liability

 
Indemnification; Release

 
Miscellaneous Terms

 
Relationship Between Parties

 
Third-Party Beneficiaries

 
Other Provisions Required by Our Third Party Vendors



*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
28

--------------------------------------------------------------------------------

 


ATTACHMENT F
 
FEES AND PAYMENT TERMS


*** two pages omitted
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
29

--------------------------------------------------------------------------------

 

ATTACHMENT G
 
INTEGRATION COSTS


*** one page omitted


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.  Confidential portions portions have been omitted and
will be filed separately with the Securities and Exchange Commission.

 
30

--------------------------------------------------------------------------------

 
